Citation Nr: 1516629	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-16 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployabilty due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1989 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in that file reveals that there are VA medical records dated from November 2008 to September 2012.  These records were considered in the April 2013 statement of the case (SOC).  A corresponding file in the Veterans Benefits Management system shows that the Veteran's service representative filed an informal hearing presentation on behalf of the Veteran in January 2015.  The remaining documents are either duplicative or irrelevant to the issues on appeal.  
 
The issue of entitlement to service connection for a substance abuse disorder secondary to service-connected posttraumatic stress disorder has been raised by the January 2015 informal hearing presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran reported participating in VA's vocational rehabilitation program during an October 2009 VA examination.  While it appears that a vocational summary statement was included in the Veteran's Social Security Administration records, it is unclear whether the Veteran's complete vocational rehabilitation file from VA is associated with the claims file.  As such, this file should be obtained.

Additionally, the Veteran's service representative raised the issue of substance abuse, secondary to the Veteran's PTSD, both as a separate claim, which the Board has referred to the AOJ, and as an issue that is intertwined with the Veteran's claim for TDIU.  The Veteran's representative specifically requested that the Veteran's TDIU claim be evaluated within the context of possible substance abuse in its informal hearing presentation.  The Board finds that such an argument could also be interpreted as an allegation that the Veteran's PTSD has worsened.  As such, the Board finds that adjudication of the substance abuse issue is necessary before the Board may provide a decision regarding the Veteran's claims on appeal.

The Board also finds that there are conflicting opinions of record with regard to the severity of the Veteran's PTSD and his unemployability.  As the claim is being remanded back for additional evidence, and as the issue of substance abuse has been raised as potentially intertwined with both PTSD and unemployability, the Board finds that a new VA examination should be obtained for the Veteran's PTSD claim and that the Veteran should be afforded a VA social and industrial survey in order to ascertain the overall impact of his service-connected disabilities on his ability to work.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD and conditions related to unemployability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.
 
2.  The AOJ should obtain and associate with the claims file the Veteran's vocational rehabilitation folder.

3.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestation of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  

A written copy of the report should be associated with the claims folder.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

6.   When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  The AOJ should also develop and adjudicated the service connection referred above.

If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






